Citation Nr: 0533327	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for major depressive disorder, prior to March 10, 
2004.

2.  Entitlement to an initial evaluation greater than 50 
percent for major depressive disorder, beginning March 10, 
2004.

3.  Entitlement to a higher evaluation for residuals of 
lumbar spine injury, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to June 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August and November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The Board notes that the RO granted a 20 percent evaluation 
for the veteran's service-connected lower back disability in 
the August 1999 rating decision.  As this increased rating 
does not constitute a full grant of all benefits possible, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for the 
residuals of lumbar spine injury is still pending.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for major depressive 
disorder in a November 1999 rating decision, granting a 10 
percent evaluation, effective August 2, 1999, which was the 
date of the veteran's claim for service connection.  The 
veteran appealed the rating assigned.  Hence, the Board will 
consider the proper evaluation to be assigned for this 
disability from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson.  

During the pendency of this appeal, the RO, in an August 2000 
rating decision, increased the evaluation for the service-
connected major depressive disorder to 30 percent, effective 
August 2, 1999.  In April 2004, the RO granted a 50 percent 
evaluation for this disability, effective March 10, 2004.  
Thus, there are two periods of time herein under 
consideration-that prior to March 10, 2004, and that 
beginning March 10, 2004.

The Board further notes that the veteran perfected appeals as 
to the issues of entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU) and basic 
eligibility to Dependents' Education Assistance.  However, in 
April 2004, the RO granted both claims, effective August 22, 
1999.  The veteran has not appealed the effective date.  
Thus, the Board finds that both these claims have been fully 
granted.  There is therefore no remaining issue now before 
the Board with regard to either of these claims.  See, e.g., 
Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. 
Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 
38 C.F.R. § 20.101.

This case was previously before the Board in July 2001 and 
September 2004, when it was remanded for further development, 
including to provide notification of the Veterans Claims 
Assistance Act of 2000.  This development having been 
completed, this case is now again before the Board.

The veteran was previously represented by attorney Mr. James 
W. Stanley, Jr.  The VA has revoked the authority of Mr. 
Stanley, Jr. to represent VA claimants, and notified the 
veteran that he could choose to appoint another accredited 
veterans' service organization, a different private attorney, 
or could choose to represent himself.  The veteran has thus 
far not elected to do so.


FINDINGS OF FACT

1.  The service connected major depressive disorder is 
manifested by occupational and social impairment productive 
of no more than reduced reliability and productivity both 
prior to and beginning March 10, 2004.

2.  The service connected residuals of lumbar spine injury 
are manifested by limited and painful lumbosacral spine 
motion; and X-ray evidence reflecting degenerative changes 
and degenerative disc disease but without more than moderate 
symptomatology or recurring attacks and symptomatology 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc (as required under the old criteria); or incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician; and absent clinical findings or 
observations of neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria of an evaluation of 50 percent and no 
greater for major depressive disorder prior to March 10, 2004 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.130, Diagnostic Code 9434 (2004).

2.  The criteria for an evaluation greater 50 percent for 
major depressive disorder beginning March 10, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.130, Diagnostic Code 9434 (2004).

3.  The criteria for an evaluation greater than 20 percent 
for the residuals of lumbar spine injury, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (prior to 2003); Diagnostic Codes 5235 
through 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the original, August and 
November 1999 RO decisions were made prior to enactment of 
the VCAA.  As the veteran's claims were pending at the time 
VCAA was enacted, however, this case was remanded, as above 
noted, in July 2001 and September 2004, in part to provide 
this notification.  Review of the record shows that the RO 
did issue a VCAA letter in November 2004, following the 
September 2004 remand.  In addition, the VA fully notified 
the veteran of what was required to substantiate his claim in 
the March 2000 statement of the case (SOC) subsequent 
supplemental statements of the case (SSOC), in particular 
that dated in April 2004, which provided notice of the 
changes in regulations governing the evaluation of spine 
disabilities.  Moreover, as noted above, the veteran's claim 
was remanded in July 2001 and September 2004 for further 
development, including that required by VCAA.  Together, the 
VCAA letters, SOC and SSOCs provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained identified VA and non VA 
treatment records.  Moreover, the veteran responded in June 
2004 that he had no further evidence to submit in support of 
his claims, but noted that the only medical evidence resides 
at North Little Rock VA Medical Center (VAMC).  The RO 
obtained VA treatment records from VAMC North Little Rock, 
however, the most recent records present in the claims file 
are dated in August 2000.  In addition, the Board notes that 
records obtained from his employer reflect that he was then 
referred to a pain clinic for chronic lower back and headache 
syndromes.  These records and records of any treatment 
accorded the veteran for his service connected lower back 
disability through his employer have not been obtained.  
Notwithstanding, the Board finds it is not necessary to 
remand to obtain these records.  The Board notes that VA 
examination reports, dated in March and April 2005-including 
VA examination for neurological disorders-are of record, and 
are more recent that those records identified in the 
employment records by the veteran. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for his major depressive disorder and lower back 
disability in April and September 1999, October 1999, May 
2000, and March and April 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

The veteran filed claims for an increased evaluation for his 
lower back disability in April 1999, and a claim for service 
connection for depression in August 1999.  Following the RO's 
grant of service connection in November 1999, the veteran and 
his representative indicated that he disagreed with the 
evaluation assigned, noting that a higher evaluation was 
warranted because his global assessment of functioning (GAF) 
had been measured at 50.  Based on these contentions, the 
Board finds that the veteran is requesting an increased 
evaluation for his lower back disability, and a higher 
initial evaluation for his service connected major depressive 
disorder-both prior to and beginning March 10, 2004.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

A.  Major Depressive Disorder

The RO granted service connection for the major depressive 
disorder in a November 1999 rating decision.  A 10 percent 
evaluation was assigned, effective August 2, 1999, which is 
the date the veteran's claim for service connection was 
received.  In an August 2000, the RO issued a rating decision 
increasing the evaluation to 30 percent, effective August 
1999.  Finally, in April 2004, the RO issued a rating 
decision increasing the evaluation afforded for the service-
connected major depressive disorder to 50 percent, but 
established an effective date of March 10, 2004, which is the 
date of the VA examination.

Hence, there are two periods under consideration:  prior to 
March 10, 2004, and beginning March 10, 2004.  In addition, 
as noted above, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  See 
Fenderson, supra.  Notwithstanding, after review of the 
medical evidence, the Board finds that it may grant an 
increased evaluation to 50 percent beginning August 2, 1999.  
Unfortunately, the Board finds that an evaluation greater 
than 50 percent is not warranted by the medical evidence.  
However, as the Board finds a 50 percent evaluation is 
warranted for the entire time period under appeal, the Board 
will discuss the time periods as one time period.  

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2003).

Under the rating criteria, the veteran's service-connected 
major depressive disorder is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. Part 4 
that is as follows:  

A 30 percent evaluation is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. Part 4, Diagnostic Code 9411 (2003).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

VA and non-VA treatment records, dated from 1997 through 2000 
reflect treatment, including with prescribed medication, for 
diagnoses of major depressive disorder and impulse control 
disorder in AXIS I with antisocial, paranoid personality 
traits in AXIS II.  Symptoms include irritability, 
frustration, anhedonia, hypervigilance, interpersonal 
suspiciousness, hypersomnolence, early, middle and late 
awakenings, narcissistic and isolative tendencies, terse 
speech, cooperative but guarded presentation, restricted 
affect, anger and aloofness, poor energy and concentration, 
and increased feelings of worthlessness.  Treatment records 
dated in 1998 reflect  thoughts of suicide and homicide, but 
no plan, and conversations with persons who are not present.  
Anti-psychotic medication was prescribed, with good result by 
the veteran's own report in November 1998.  Records from the 
Veterans Center dated in 1998 reflect that a friend took 
custody of the veteran's hand gun.  Subsequent treatment 
records show no further psychosis or mania, delusional 
contact, or suicidal ideation.  Homicidal ideation is noted 
as occasionally expressed but without plan.  These records 
also show that the veteran's compliance with prescribed 
medication is inconsistent.  

At a September 1999 VA examination, he reported symptoms of 
having considerable difficulty controlling his temper and of 
being depressed most of the time, awakening in the night due 
to vivid dreams, having essentially no libido, and suicidal 
ideation by history but no homicidal ideation.  He stated he 
cannot stand to be around people.  He noted that his appetite 
fluctuated, and denied anhedonia, hallucinations, and 
suicidal and homicidal ideations.  He reported living with 
his girlfriend and attending a technical college, but having 
some problems.  For example, a professor told him he had 
missed 30 days of school, but the veteran did not realize 
that he had done so.  He reported that the longest he had 
held a job after the military had been for 9 months, and he 
was fired from that job for missing work.  

The examiner objectively observed the veteran to be casually 
groomed but to make little eye contact.  His mood was 
predominantly depressed, and affect was appropriate to 
content.  Thought processes and associations were logical and 
tight without loosening of associations or confusion.  The 
veteran was oriented in all spheres but some memory impaired, 
which the examiner felt to be secondary to the level of 
depression.  Delusions were not observed.  Insight was found 
to be limited, and judgment, adequate.  The examiner 
diagnosed major depressive disorder, single episode, moderate 
and assigned a GAF of 50.  

In October 1999, the examiner again interviewed the veteran, 
this time upon reviewing the claims file.  At this time, the 
veteran reported being prescribed a new medication and 
expressed that he was doing worse with it.  The examiner 
observed the veteran to have extremely moist palms and to 
appear depressed and quite agitated.  The examiner confirmed 
the diagnosis of major depressive disorder.

A private psychological evaluation conducted in March 2000 
found the veteran to exhibit major depressive disorder, 
recurrent, and impulse control disorder, not otherwise 
specified, in AXIS I with no diagnosis in AXIS II.

A May 2000 VA examination report, to determine his 
employability, notes additional complaints concerning his 
neuropsychiatric disability of considerable sleep impairment, 
anhedonia, current homicidal ideation without intent.  He 
reported no hallucinations and denied suicidal ideation and 
homicidal intent.  He stated that he had been married for 10 
years but only lived with his wife for perhaps one year since 
1996.  He said he enjoyed being with his children, but then 
noted that they get on his nerves.  He stated he was then 
living with his sister and had been incarcerated from January 
to March 2000 for writing checks.  He denied that he had 
written them.

The examiner observed the veteran to be casually groomed and 
to converse readily, be fully cooperative, but to exhibit 
limited eye contact and to be somewhat angry through the 
examination.  Speech was mildly pressured and the predominate 
mood was one of anger.  Affect was appropriate to the 
content.  Thought processes and associations were logical and 
tight without loosening of associations or confusion.  No 
gross impairment in memory was observed and the veteran was 
found to be oriented in all spheres.  No delusional material 
was found.  The examiner diagnosed major depressive disorder, 
recurrent, mild and assigned a GAF of 60.  The examiner noted 
that while the depressive disorder itself was relatively 
mild, there appeared to be other psychological problems 
typically involving AXIS II diagnoses that "play a far 
bigger role in disrupting his day-to-day functioning."  The 
veteran was found to be competent.

Records from the Social Security Administration (SSA) 
demonstrate that the veteran underwent psychological 
evaluation in October 2000 and January 2001.  In October 2000 
he was subjected to a number of clinical tests, after which 
he was diagnosed with mood disorder not otherwise specified, 
rule out cognitive disorders in AXIS I and rule out 
personality disorders in AXIS II.  The examiner observed:

[The veteran] reports having achieved an 
air controller license while in the Navy, 
but results of this evaluation are not 
consistent with such.  Results are 
extremely variable, and may be related to 
mental health symptoms with regard to 
mood disorder, depression, and anxiety.

The January 2001 report reveals diagnosis of depression, not 
otherwise specified in AXIS I and mixed personality disorder 
in AXIS II.

In a March 2004 VA examination, the veteran reported being 
unable to sleep at night, nervousness at small noises, 
inability to trust anyone, anhedonia, and no interest in sex.  
He said he did not know what his appetite was, or if he was 
depressed.  He reported enjoying having his son around, but 
then stated he was glad when his son left.  He denied 
hallucinations and suicidal ideation, but admitted homicidal 
ideation without intent.  He reported spending most of his 
time at his father's house, where he accompanied his father 
doing chores or around town.  He stated he had been married 
once and divorced.  He said he had not worked in a few years.  
He stated he did not socialize with friends.

The examiner observed the veteran to be casually groomed, but 
guarded, angry, and suspicious.  Affect was appropriate to 
content.  He was angry during much of the examination and 
tended to be vague.  He was angry that the examiner wished to 
shake his hand.  No dysphoria was noted, and speech was 
observed to be within normal limits of rate and rhythm.  
Thought processes and associations were found to be logical 
and tight without loosening of associations or confusion.  
The examiner noted a definite paranoia during the 
examination.  Insight was found to be limited, and judgment, 
impaired.  The examiner diagnosed depressive disorder, not 
found, and personality disorder, not otherwise specified in 
AXIS I and assigned a GAF of 41.  The veteran was found to be 
competent.  The examiner stated that symptoms were more 
consistent with a personality disorder than they were of a 
depressive disorder.  The examiner did not find evidence that 
there was any reason to believe that there would be any 
improvement in the veteran's functioning over the next 12 
months.  

After review of the medical evidence, the Board finds that 
the medical evidence of record meets the criteria for a 50 
percent evaluation from August 2, 1999, the date of the grant 
of service connection.  The September 1999 VA examination 
report assigns a GAF of 50, which is indicative of serious 
impairment in social, occupational, or school functioning.  
The Board finds that his disability picture overall is 
therefore productive of occupational and social impairment 
with reduced reliability and productivity.

Higher, 70 and 100 percent evaluations could be warranted 
under the diagnostic code as delineated above.  However, the 
Board does not find that medical evidence reflects that the 
veteran manifests the required criteria for the higher 
evaluations either before or beginning March 10, 2004.

While the veteran is reported to have previously evidenced 
suicidal and homicidal ideation, and some psychotic 
manifestations, observed in 1998, psychotropic medications 
were prescribed and the veteran indicated in November 1998 
that he noticed improvement such as he was then able to find 
a job.  Again in 1999 he was observed to be noncompliant with 
his medication.  However, psychotic manifestations were not 
objectively observed subsequently.  VA examination reports 
note no suicidal ideation and homicidal ideation without 
intent, no reports of hallucination and no observation of 
psychotic symptomatology.  Other required symptoms are simply 
neither complained of nor observed by medical health care 
providers, including obsessional rituals, illogical, obscure, 
or irrelevant speech, near continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or inability to form and 
maintain effective relationships.  Rather, the medical 
evidence demonstrates that the veteran presents as casually 
groomed and oriented, albeit angry.  His speech was mildly 
pressured in May 2000 but otherwise normal, and thought 
processes were consistently found to be logical and tight 
without loosening of association or confusion.  Memory was 
found to be slightly impaired in September 1999 but to 
exhibit no gross impairment in May 2000.  He has not claimed, 
during VA examination, to experience hallucinations and, as 
above noted, no delusional content has been observed.  He has 
not reported or been observed to exhibit difficulty with 
personal hygiene or acts of daily living, nor has he been 
observed to exhibit obsessive behaviors.  He has been 
observed to be angry, paranoid, suspicious, guarded, and 
depressed, but the medical record offers no opinion that he 
his so anxious, depressed, or paranoid as to be unable to 
function independently, appropriately, or effectively, or to 
be in a near continuous state of panic.  Rather, the medical 
evidence reflects that he has responded to treatment when 
compliant with medication.

The Board notes that the veteran stated that he was fired 
from his job for having missed work.  In addition, the March 
2004 VA examination report notes that the veteran is 
unemployable due to his personality disorder.  Personality 
disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for 
the purposes of service connection. See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2004); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  However, in 
the present case, the overall picture of the veteran's 
disability ascribes the same symptoms to his service-
connected major depressive disorder as to the recently solely 
diagnosed personality disorder.  As the medical evidence does 
not parse out those symptoms that may be attributed to the 
personality disorder versus those that may be attributed to 
the major depressive disorder, the Board must consider them 
as part and parcel of the service-connected major depressive 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in favor of the veteran, 
dictates that such .signs and symptoms be attributed to the 
service-connected condition).

Notwithstanding, the Board notes that records from the 
veteran's employer indicates that the veteran sought 
treatment for his service-connected lower back and migraine 
headache disabilities as well as his neuropsychiatric 
disorder.  Moreover, employment to TDIU was granted by a 
February 2001 rating decision based on the totality of the 
veteran's service connected disability picture, including 
migraine headaches, evaluated as 50 percent disabling, major 
depressive disorder, then evaluated as 30 percent disabling, 
the residuals of injury to the lumbar spine, then evaluated 
as 20 percent disabling, and sinusitis, evaluated as 
noncompensable.  Hence the medical evidence cannot support a 
finding that the veteran is unemployable due solely as the 
result of his service connected major depressive disorder.

The Board further notes that the veteran submitted a request 
in June 2004 that the RO appoint a guardian because he felt 
unable to handle his VA compensation.  Yet the medical 
evidence, including the March 2004 VA examination report, 
reflects that the veteran has consistently been found to be 
competent.  His GAF at this time was measured at 41.  It is 
conceded that this is productive of serious symptoms, as 
explained above.  However, the competent medical evidence 
does not show that the veteran exhibits the manifestations 
delineated by the criteria as productive of occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment, the criteria for a higher 
evaluation.

The Board has carefully reviewed the medical evidence and 
finds that a the disability picture presented is productive 
of no more than occupational and social impairment with 
reduced reliability and productivity both prior to and 
beginning March 10, 2004.  Hence, while the evidence supports 
a grant of 50 percent for service connected major depressive 
disorder prior to March 10, 2004, the preponderance of the 
evidence does not support an evaluation greater than 50 
percent beginning March 10, 2004.

After consideration of the evidence, the Board finds that the 
criteria for a rating of 50 percent and no greater for the 
service connected major depressive disorder is met prior to 
March 10, 2004.  A rating greater than 50 percent is not met 
beginning March 10, 2004.

The Board has considered the assignment of "staged ratings" 
in this case, as per Fenderson, supra.  For reasons discussed 
above, however, the Board finds that "staged ratings" are 
not warranted in the present case.

B.  Residuals of Lumbar Spine Injury

The RO granted service connection for the residuals of a 
lumbar injury in a January 1997 rating decision.  The 
disability was evaluated as 10 percent disabling, effective 
June 8, 1996, the day after the veteran's discharge from 
active service.  In August 1999, this evaluation was 
increased to 20 percent, effective April 5, 1999, the date of 
the veteran's claim for increase.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations governing the evaluation of back disabilities 
changed during the pendency of the veteran's claim.

Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
pertains to lumbosacral strain, afforded a 20 percent 
evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Diagnostic Code 5292, which contemplated limitation of lumbar 
spine motion, afforded a 20 percent evaluation for limitation 
of motion that is moderate, and 40 percent for limitation of 
motion that is severe.

Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, afforded a 20 percent evaluation for moderate 
symptomatology and recurring attacks, a 40 percent evaluation 
for severe symptomatology of recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.

38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior 
to September 26, 2003), and 5293 (prior to September 23, 
2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation 
was afforded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
40 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months, and a 10 percent evaluation was 
afforded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.

Note (1) following the criteria stated that for purposes of 
evaluations under 5293, an incapacitating episode was defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" was defined to mean 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following the criteria indicated that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities were to be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3) following the criteria stated that if intervertebral 
disc syndrome was found to be present in more than one spinal 
segment, and provided that the effects in each spinal segment 
were clearly distinct, each segment was to be evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method resulted in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, the spine is to be evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine; a 50 
percent evaluation is afforded for unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; a 30 percent evaluation is warranted 
for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; 
a 20 percent evaluation is afforded for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; 
and a 10 percent evaluation contemplates forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Notes following the General Rating Formula stipulate the 
following.  Note (1) requires that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.

Note (2) explains that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  (See also 
Plate V.)

Note (3) stipulates that in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.

Note (4) directs that each range of motion measurement 
should be rounded to the nearest five degrees.

Note (5) explains that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6) directs that disability of the thoracolumbar and 
cervical spine segments will be evaluated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is afforded for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 20 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, and a10 percent evaluation is afforded for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.

Note (1) following the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes stipulates that for 
purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2) directs that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2005).

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In the present case, in determining the disability 
evaluation, VA must acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and explain the reasons and 
bases used to support its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

VA and non-VA treatment records dated from 1997 to 2000 
reflect complaints of and treatment for a lower back 
disability.  However, these records present no findings of 
intervertebral disc syndrome or degenerative disc disease, 
nor do they present clinical findings or observations of 
neurological abnormalities or diagnoses.

At an April 1999 VA examination, the veteran reported 
constant pain in his lower back and feeling as though his 
back muscles were tied up in knots.  The examiner observed 
the veteran to manifest straightening of the lumbar curvature 
with functional limitation of range of motion due to pain.  
Forward flexion was measured at 80 degrees with pain at 60 
degrees; extension at 30 degrees; lateral flexion at 30 
degrees bilaterally, and rotation at 25 degrees, bilaterally.  
Calves were noted to be of equal circumference and no 
neurological deficit was found to be present in the lower 
extremities.  The examiner diagnosed residuals of lumbar 
strain.  Results of X-rays evidenced normal lordosis of the 
lumbar spine with disc space narrowing at L3-L4, otherwise 
unremarkable.

In a May 2000 VA examination, the veteran reported no 
radicular pain in the lower extremities.  The examiner 
objectively observed the veteran to exhibit a normal gait and 
to manifest normal strength and muscle tone in all 
extremities without atrophy, fasciculations, or ataxia.  
Curvature of the lumbar spine was normal, and calves were 
measured to be of equal circumference.  Sensation to pain, 
touch, and proprioception was found to be intact; and 
reflexes were all measured at 2+ and symmetrical.  Plantar 
responses were flexor, bilaterally.  Range of lumbar spine 
motion was measured at 90 degrees forward flexion, 30 degrees 
backward extension, 30 degrees lateral flexion, bilaterally, 
and 30 degrees rotation, bilaterally.  Results of X-rays 
reflect disc narrowing at L3-L4 level with remaining disc 
spaces normally maintained and no other bony abnormalities.  
The interpreting physician recorded an impression of 
degenerative disc disease at L3-L4.  However, the examiner 
diagnosed chronic low back pain without clinical evidence of 
lumbosacral radiculopathy and residuals of lumbar strain.  

The veteran underwent subsequent VA examination in March 
2004, in which he complained of intermittent low back pain 
with radiation into his legs, primarily on the right, and 
intermittent numbness on the right.  Pain increases with all 
activities and with weather changes.  However, he reported 
his only functional loss was participation in martial arts.  
He reported no bowel or bladder problems, and stated he did 
not yet wear a back brace.  He reported no incapacitating 
episodes in the past year.  The examiner objectively observed 
the veteran to present an overall unremarkable orthopedic 
examination.  Tenderness to palpation was evidenced at L3 
through L5 in midline.  Range of lumbar spine motion was 
measured at 75 degrees forward flexion, 20 degrees backward 
extension, 30 degrees lateral flexion, bilaterally, and 30 
degrees rotation, bilaterally, all with correspondence to his 
points of onset of pain.  Range of motion was noted not to 
change with repetitive movements.  Strength and sensation 
were found to be intact; and deep tendon reflexes, 
physiologic.  Straight leg raising and Babinski's were found 
to be negative.  Results of X-rays taken in conjunction with 
the examination revealed spurring and disc space narrowing at 
L3-L4 with remaining study unremarkable.  The interpreting 
physician recorded an impression of disc degenerative changes 
noted as described.  The examiner diagnosed chronic lumbar 
strain with degenerative changes.

At an April 2004 VA neurological examination, the examiner 
objectively observed the veteran to exhibit normal strength 
and muscle tone in both upper and lower extremities.  The 
veteran's gait was found to be normal, and proprioception was 
noted to be intact in both feet.  Pain and touch sensation 
were found to be intact in both upper and lower extremities.  
Reflexes were observed to be 2+ and symmetrical; and plantar 
responses, flexor, bilaterally.  The examiner noted that 
neurological examination was within normal limits stated that 
there was no evidence of a neurological complication related 
the veteran's back problem at this time. 

The Board observes that the medical evidence does not support 
the conclusion that the veteran has been found to exhibit 
neurological manifestations that are attributed to his 
service-connected residuals of lumbar injury.  While X-ray 
results dated in April 1999 and May 2000 reflect findings of 
disc narrowing at L3-L4, such that the interpreting physician 
recorded an impression of degenerative disc disease at L3-L4 
level, contemporaneous and subsequent neurological testing 
has not yet confirmed this diagnosis.  Rather, as noted 
above, X-rays taken in March 2004 do not confirm these 
findings, and specific neurological examination conducted in 
April 2004 specifically found no neurological component that 
may be attributed to the service-connected lower back 
disability.

Yet, construing the evidence in the light most favorable to 
the veteran, the Board will accept the diagnosis of 
degenerative disc disease and will consider whether his lower 
back disability may be evaluated under either Diagnostic Code 
5293 of the old criteria or Diagnostic Code 5243 of the new.

As above noted, to warrant a higher, 40 percent evaluation, 
under Diagnostic Code 5293 of the old criteria, the medical 
evidence must establish that the veteran exhibits severe 
symptomatology of recurring attacks of intervertebral disc 
syndrome with intermittent relief of symptoms such as sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with 
intermittent relief.  To warrant a higher, 40 percent 
evaluation, under Diagnostic Code 5293, effective September 
23, 2002) and under Diagnostic Code 5243 of the new criteria, 
the medical evidence must establish that the veteran exhibits 
incapacitating episodes of a total duration of at least four, 
but less than six, weeks during the past 12 months.  Under 
both Diagnostic Code 5293 (effective September 23, 2002) and 
5243 "incapacitating episodes" were defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician.  A correction to the most recent revision, 
effective September 26, 2003, indicates that under both 
Diagnostic Code 5293 (effective September 23, 2002) and 5243, 
"chronic orthopedic and neurologic manifestations" were 
defined as orthopedic and neurologic signs and symptoms 
resulting form intervertebral disc syndrome that are present 
constantly, or nearly so.  These manifestations were to be 
evaluated separately.

After review of the medical evidence, the Board finds that 
the required manifestations are not present.  First, VA 
treatment records document no episodes of complaints of or 
treatment for recurrent attacks of intervertebral disc 
syndrome.  Moreover, while treatment records and VA 
examination reports document complaints and findings of 
limited and painful motion, a feeling of knots in his back, 
and intermittent low back pain with radiation into his legs 
and intermittent numbness, no objective findings of sciatic 
neuropathy-including demonstrable muscle spasm and absent 
ankle jerk-or other neurological findings appropriate to the 
site of a diseased disc have been made.  Rather, neurological 
findings have consistently not been found to be present.  In 
addition, an April 2004 VA examination for neurology, 
specifically conducted to determine the nature and extent of 
any manifested neurological manifestations, found no 
neurological component attributable to the service connected 
lower back disability.  Furthermore, VA treatment records and 
VA examination reports document no incapacitating episodes 
for which bedrest was prescribed, or for which a physician's 
treatment was required-not least that having a total 
duration of at least four weeks but less than six weeks.  
Finally, concerning separate, compensable evaluations for 
chronic neurologic manifestations-to be evaluated separately 
under Diagnostic Code 5293 (effective September 23, 2002) and 
5243-the Board observes that clinical findings or 
observations of neurological abnormalities or diagnoses, such 
as are required under the rating criteria, are simply not 
presented by the medical evidence.  

As the preponderance of the evidence does not support 
findings of manifestations of degenerative disc disease such 
as warrant a higher, 40 percent evaluation under the old 
criteria (Diagnostic Code 5293 prior to September 23, 2002) 
or incapacitating episodes of intervertebral disc syndrome 
such as would warrant a higher, 40 percent evaluation under 
either Diagnostic Code 5293 (effective September 23, 2002) or 
Diagnostic Code 5243 or, any other neurological manifestation 
attributable to the service connected lower back disability 
such that warrants a separate, compensable evaluation, as 
defined by Note 1 and directed by Note 2 following Diagnostic 
Code 5293 (effective September 23, 2003) and following 
Diagnostic Code 5243 as corrected, effective September 26, 
2003, there is therefore no medical evidence to support a 
grant for same.  

The Board thus turns to a consideration of the mechanical 
limitation of motion, additional limitation of motion to 
flare-ups, overuse, and repetitive use; and clinical findings 
of structural abnormalities.  The veteran's range of lumbar 
spine, or thoracolumbar spine, motion was measured at 80 
degrees forward flexion, limited to 60 degrees with pain, 30 
degrees extension, 30 degrees lateral flexion, bilaterally, 
and 25 rotation, bilaterally, in April 1999.  In May 2000, he 
was found to exhibit 90 degrees forward flexion, 30 degrees 
extension, 30 degrees lateral bending, bilaterally, and 30 
degrees rotation, bilaterally.  Pain was taken into 
consideration in the reported ranges of motion in April 1999.  
In March 2004, the veteran's range of lumbar spine, or 
thoracolumbar spine, motion was measured at 75 degrees 
forward flexion, 20 degrees extension, and 30 degrees lateral 
bending and rotation, bilaterally-all with pain taken into 
consideration.  Repetitive use was noted not to affect range 
of motion.  This equates to a combined range of motion at 220 
in April 1999 and 200 with pain; 240 in May 2000; and 215 in 
March 2004.  As noted above, further limitation of motion on 
repetitive use was not observed.  

In order to warrant a 20 percent evaluation under the new 
criteria, the veteran would have to exhibit a combined range 
of thoracolumbar motion of 120 degrees or less.  To warrant a 
higher, 40 percent evaluation, the veteran would have to 
exhibit forward flexion at 30 degrees or less, or to exhibit 
ankylosis of the thoracolumbar spine in a favorable position.  
The veteran does not meet these criteria.

Under the old criteria, the veteran clearly meets the 
criteria for a 20 percent evaluation under Diagnostic Code 
5295.  He is diagnosed with residuals of lumbar strain and 
chronic lumbar strain with degenerative changes chronic 
strain, and exhibits limited and painful motion.  However, he 
does not meet the criteria for a higher, 40 percent 
evaluation under this diagnostic code.  Although he does 
manifest loss of lateral motion with degenerative 
osteoarthritic changes and loss of disc height, these 
manifestations have been observed to be minimal to moderate, 
and mild in nature, i.e., he has lateral range of motion at 
30 degrees in April 1999 and May 2000, and 30 degrees lateral 
range of motion in March 2004.  Moreover, he has not been 
found to exhibit muscle spasming, listing of the whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, or 
abnormal mobility on forced motion.

A 40 percent evaluation could also be warranted for 
limitation of lumbar spine motion that is severe.  However, 
the medical evidence does not support a finding of severe 
limitation of motion.  Rather, the range of motion, as noted 
above, is within the range of mild to moderate in April 1999, 
May 2000, and March 2004. 

Higher evaluations are also warranted under both the old and 
new criteria for ankylosis of the spine in part or in whole, 
and for residuals of fractured vertebrae with or without cord 
involvement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289, and 5285 (prior to 2003) and Diagnostic Codes 5237 
(2005).  However, again, the medical evidence does not show 
that the required manifestations are present.  The veteran's 
spine is not ankylosed.  Rather, the veteran has range of 
motion in his lumbar and thoracolumbar spine, albeit limited 
and painful.  In addition, the medical evidence does not show 
that his vertebrae have been fractured, with or without 
involvement of the spinal cord.

After review of the medical evidence, the Board finds that a 
preponderance of the evidence does not support an evaluation 
greater than 20 percent for the veteran's residuals of lumbar 
spine injury.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain and pain upon 
motion, radiating pain and numbness, limited motion, and 
findings of limited and painful motion were considered in the 
level of impairment and loss of function attributed to his 
lower back disability.  The Board notes that these 
manifestations are credited to provide the evaluation already 
assigned for this disability herein.  VAOPGCPREC 36-97 
(December 12, 1997).  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is rated 
based on diagnostic codes for lumbosacral strain.  It is 
noted that the criteria for lumbosacral strain specifically 
considers limitation of forward bending, loss of lateral 
motion.  Neurological manifestations, while complained of, 
have not, as explained above, been objectively observed to be 
manifest as part of the veteran's service-connected lower 
back disability.  While an impression of degenerative disc 
disease was made by a radiologist in May 2000, neurological 
findings have not been clinically or objectively observed, as 
explained above.  Moreover, VA examination for neurological 
disorders in April 2004 found, specifically, that the veteran 
manifested no neurological findings that were attributable to 
the service-connected lower back disability.  Hence, 
separate, compensable evaluations for neurological 
manifestations are also not warranted, for reasons fully 
expressed above.

Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's 
complaints of neurological manifestations in his lower 
extremities-particularly without medical evidence of a 
diagnosis or clinical findings of such a manifestation-would 
violate the regulations prohibiting the pyramiding of various 
diagnoses of the same disability.  38 C.F.R. § 4.14 (2005); 
see VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping."). 

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected residuals of 
lumbar spine injury is adequately compensated by an 
evaluation of 20 percent.  

The Board has evaluated the veteran under the criteria in 
effect prior to September 26, 2003, as it finds that is most 
favorable to the veteran.  See  VAOPGCPREC 7-2003 (November 
19, 2003), VAOPGCPREC 3-2000 (Apr. 10, 2000).

III.  Extraschedular Evaluation

The veteran is already in receipt of TDIU based on his 
inability to obtain and retain gainful employment due to his 
service-connected disabilities, including his service-
connected neuropsychiatric and lower back disabilities.  
Hence, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is moot.  38 C.F.R. § 3.321(b)(1).  




ORDER

An evaluation of 50 percent, and no greater, is awarded for 
major depressive disorder prior to March 10, 2004, subject to 
the laws and regulations governing the subject to the laws 
and regulations governing the award of monetary benefits..

An evaluation greater than 50 percent for major depressive 
disorder, beginning March 10, 2004, is denied.

An evaluation higher than 20 percent for the residuals of 
lumbar spine injury is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


